    Case 1:21-mj-00108-AJ Document 1-1 Filed 04/30/21 Page 1 of 6




                            AFFIDAVIT IN SUPPORT
                                          OF
                APPLICATION FOR CRIMINAL COMPLAINT


 I, Michael J. Lecuyer, being first duly sworn, state under oath as follows:
                                          Preface
1. This affidavit is furnished to support a criminal complaint alleging the offense of
   Possession with Intent to Distribute a Controlled Drug, Methamphetamine, in
   violation of Title 21 U.S.C. §§ 841(a)(1) and (b)(1)(C), for the following:


                                    ERIC BRIGGS Jr.
                                     DOB:


2. Based upon information obtained from a variety of sources, including a motor
   vehicle stop on April 1, 2021, interviews of occupants of this car, and the seizure of
   methamphetamine and other drugs, I submit that there is probable cause to believe
   that BRIGGS has committed the offense of possession with the intent to distribute
   the controlled drug methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and
   (b)(1)(C).
                                     Introduction
3. I am an investigative or law enforcement officer within the meaning of Title 18,
   United States Code, Section 2510(7), that is, an officer of the United States who is
   empowered by law to conduct investigations of, and to make arrests for, offenses
   enumerated in Title 18, United States Code, Section 2516


4. I have been employed as a Special Agent of the United States Drug Enforcement
   Administration (“DEA”) since 2007. In September 2007, I attended and graduated
   from the DEA’s Basic Agent Academy in Quantico, Virginia. The DEA Basic
   Academy included comprehensive, formalized instruction in, but not limited to:
   basic drug investigations; drug identification, detection, and interdiction;
   familiarization with United States drug laws; financial investigations and money


                                            1
    Case 1:21-mj-00108-AJ Document 1-1 Filed 04/30/21 Page 2 of 6




   laundering; identification and seizure of drug related assets; organized crime
   investigations; physical and electronic surveillance; and undercover operations.
   Upon completion of that Academy, I was assigned to the DEA McAllen District
   Office, in McAllen, Texas, where I performed investigative duties in the field of
   drug enforcement until 2011, when I was assigned to the Boston Division Office of
   DEA’s New England Field Division (“NEFD”). In 2013 I was assigned to the
   Manchester District Office in Bedford, New Hampshire where I am currently
   assigned as the NEFD Clandestine Laboratory Team Coordinator. In my position
   as NEFD Clandestine Laboratory Team Coordinator I am responsible for managing
   each DEA Clandestine Laboratory Team within the six States that comprise the
   NEFD. I have also taught thousands of State, Local, County, and Federal Law
   Enforcement Officers at clandestine laboratory awareness safety courses throughout
   the United States and Internationally.


5. Prior to my employment with the DEA, I was a police officer in the State of New
   Hampshire for approximately six years, during which time my duties included
   investigation of both drug and non-drug related offenses. In 2003 I received a
   Bachelor of Science degree in Business Administration from the University of New
   Hampshire.


6. During the course of my employment with the DEA, I have received specialized
   training regarding the activities of drug traffickers and various aspects of narcotics
   investigation, including the methods used to package, transport, store, and distribute
   narcotics, and the methods used by drug traffickers to conceal and launder the
   proceeds of their drug trafficking activities.


7. In addition to my training, I have had extensive experience in the investigation of
   the activities of drug traffickers. Since joining the DEA, I have participated in
   hundreds of drug investigations as a case agent and in subsidiary roles relating to
   the distribution of controlled substances, including cocaine, cocaine base, heroin,
   fentanyl, marijuana, methamphetamine, and other illegal substances. I have

                                            2
    Case 1:21-mj-00108-AJ Document 1-1 Filed 04/30/21 Page 3 of 6




   personally participated in almost all aspects of drug trafficking investigations,
   including but not limited to conducting surveillance, acting in undercover
   capacities, using confidential informants, executing arrest and search and seizure
   warrants, and conducting court-authorized Title-III wire and electronic surveillance.
   I have debriefed numerous defendants, informants, and witnesses who had personal
   knowledge about drug trafficking activities and the operation of narcotics
   trafficking organizations. I have sworn out affidavits in support of Title-III
   electronic surveillance orders, search warrants, arrest warrants, and other court
   applications. Through this training and experience I have gained expertise in the
   use of a variety of law enforcement techniques, including the application and
   utilization of electronic and wire interceptions, the utilization of confidential
   informants (CIs), the use of physical surveillance techniques such as pole cameras
   and video recorders, and various types of electronic surveillance techniques such as
   body wires and transmitters.


8. Through my training and experience I have become familiar with the manner in
   which drug traffickers smuggle, transport, store, and distribute narcotics, as well as
   how they collect and launder drug proceeds. I am familiar with the manners and
   methods by which drug traffickers package and prepare narcotics for transportation
   and distribution, their methods of operation, and security measures which are often
   employed by drug traffickers to avoid vulnerability to law enforcement and to other
   drug dealers, who might attempt to steal their drugs, their profits, and/or their
   customers.

                                    Probable Cause



9. On April 1, 2021, members of the New Hampshire State Police, New Hampshire
   Attorney General’s Drug Task Force, and DEA were conducting surveillance of a
   suspected drug trafficker’s residence in Carrol, New Hampshire. While conducting
   surveillance, a blue colored 2002 Volvo 70 Wagon, registered to Eric BRIGGS Jr.,
   was observed arriving and departing the residence after a short period of time. This


                                            3
    Case 1:21-mj-00108-AJ Document 1-1 Filed 04/30/21 Page 4 of 6




   is common activity with drug transactions. New Hampshire State Police on
   surveillance noted the vehicle also had a defective front headlight.


10. At approximately 8:30 p.m., surveillance units alerted New Hampshire State Police
   Patrol Units of the suspicious activity and motor vehicle violation related to this
   vehicle. This vehicle was observed by Trooper Bednar crossing the white fog line
   on Route 3 as it departed the residence. Trooper Bednar also noted the vehicle had a
   defective front headlight. Trooper Costa and Trooper Bednar stopped this vehicle
   on Route 3 in Whitefield, New Hampshire.


11. The occupants of the vehicle were identified as Eric BRIGGS Jr. (driver), Brittany
   STINSON (front passenger), and Joseph CLAY (rear passenger).


12. As Trooper Bednar approached the vehicle on the passenger side, he observed a
   prescription bottle and a tied piece of plastic in an open purse on the floor at
   STINSON’s feet. Trooper Bednar asked STINSON if the purse belonged to her
   which she stated it was. Trooper Bednar asked STINSON to exit the vehicle to
   speak with him. As STINSON exited, she placed her hands in her coat pockets in a
   fast manner as she approached Trooper Bednar. Trooper Bednar asked STINSON
   to remove her hands from her coat pockets and performed a pat frisk for his safety.
   While conducting a pat frisk, Trooper Bednar heard the sound of plastic crinkling
   from STINSON’s pockets. STINSON stated there were old plastic baggies in her
   pocket. STINSON consented to a search of her person to remove the plastic
   baggies. Trooper Bednar removed several plastic baggies with residue inside them
   from STINSON’s coat pocket and a small piece of rolled up tinfoil which Trooper
   Bednar recognized as paraphernalia consistent with drug use and packaging.
   STINSON told Trooper Bednar she had not used illegal drugs in the past six months
   and the baggies in her pocket were old. Trooper Bednar asked STINSON for
   consent to search her purse which she consented to. Inside of STINSON’s purse,
   Trooper Bednar located several plastic baggies with residue, a prescription bottle
   with residue, and a metal spoon with burn marks. Trooper Costa advised Trooper

                                           4
    Case 1:21-mj-00108-AJ Document 1-1 Filed 04/30/21 Page 5 of 6




   Bednar that STINSON was found to have an outstanding arrest warrant for
   transporting drugs in a motor vehicle. STINSON was placed under arrest.


13. Trooper Bednar then spoke with BRIGGS. Trooper Bednar asked BRIGGS to exit
   the vehicle, which he did. Trooper Bednar advised BRIGGS that STINSON was
   placed under arrest and that he had found several items related to illegal drugs in
   her possession. BRIGGS told Trooper Bednar that he did not know STINSON had
   an arrest warrant and that he did not have any illegal narcotics inside of his vehicle
   except for a scale. BRIGGS’ statement to Trooper Bednar about where he,
   STINSON, and CLAY were coming from differed from what STINSON told
   Trooper Bednar.


14. Trooper Bednar asked BRIGGS for consent to search his vehicle which BRIGGS
   granted verbally and signed a written consent to search form provided by Trooper
   Bednar. Inside of the vehicle, Trooper Bednar located a clear baggie with a crystal
   like substance, which appeared to be methamphetamine, and a glass smoking pipe
   with burn marks. The clear baggie containing suspected methamphetamine was
   found beneath the rear driver’s side seat. At the conclusion of the search, BRIGGS
   told Trooper Bednar the baggie of methamphetamine belonged to him. The baggie
   of suspected methamphetamine weighed approximately 45 grams. The substance
   later tested presumptively positive for methamphetamine when an Agent field
   tested the substance using a TruNarc drug detector.




                                           5
    Case 1:21-mj-00108-AJ Document 1-1 Filed 04/30/21 Page 6 of 6




                                      Conclusion

15. Based upon my training and experience, and the forgoing information, there is
   probable cause to believe that BRIGGS has committed offenses involving
   possession with intent to distribute the controlled drug fentanyl, in violation of Title
   21 U.S.C. §§ 841(a)(1) and (b)(1)(C).


                                   /s/ Michael J. Lecuyer
                          Special Agent Michael J. Lecuyer, DEA


   The Affiant appeared before me by telephonic conference on this date pursuant to
   Fed. R. Crim. P. 4.1 and affirmed under oath the content of this affidavit and
   application.



                       ______________________________
                                 Andrea K. Johnstone
                            United States Magistrate Judge
          Apr 30, 2021
   Date: ____________

   Time: _____________
          1:41PM, Apr 30, 2021




                                           6
